                                                                                       FILED
                       IN THE UNITED STATES DISTRICT COUR
                      FOR THE EASTERN DISTRICT OF VIRGINI
                                         Norfolk Division                            AUG - 7 2019

EVERETT MYERS,                                                                  CLERK. US DISTRICT COURT
                                                                                      NOncni K, VA

               Plaintiff,

               V.                                              CIVIL ACTION NO. 2:18-cv-498


ANDREW SAUL,
Commissioner,
Social Security Administration,

               Defendant.


                            MEMORANDUM OPINION AND ORDER


       This matter is currently before the Court on Everett Myers's ("Plaintiff)pro se

objections to the Magistrate Judge's Report and Recommendation("R&R"). For the reasons set

forth below, the R&R is ACCEPTED and ADOPTED. Plaintiffs Motion for Summary

Judgment is DENIED,and Commissioner Andrew Saul's ("Commissioner") Motion to Dismiss

is GRANTED. Plaintiffs Motion to Correct is DENIED AS MOOT.


                       I. FACTUAL AND PROCEDURAL HISTORY


       The R&R thoroughly details the factual and procedural history of the case for the past

twelve years. See ECF No. 26 at 2-A. On September 18, 2007, Plaintiff filed for disability and

related insurance benefits based on disability that began on January 15, 1984. Id. at 2.

Plaintiffs application was denied on April 10, 2009, May 5, 2010, and November 8, 2013. Id.

On February 11, 2014, Plaintiff filed exceptions to the latest denial, the November 8, 2013

decision. M Plaintiff then filed his first civil action for judicial review before this Court. Id. On

Jun 18, 2015, the Court vacated the Commissioner's November 8, 2013 decision and remanded

the action to the Appeals Council, which in turn remanded it to the Administrative Law Judge



                                                  1
("ALJ"). Id. On January 19, 2016,the ALJ held a hearing where Plaintiff was represented by

counsel. Id.


        On February 16, 2016, the ALJ issued a partially favorable decision and held that

Plaintiffs disability began on January 1,1989. Id. Plaintiff then had thirty days to file written

exceptions to the decision with the Appeals Council, which Plaintiff did not do. Id. at 3. As

such, the ALJ's February 16,2016 decision became final on April 5,2016. Id. After the

decision became final. Plaintiff had sixty days to file a new civil action in this Court. From April

2016 to August 2016, Plaintiff communicated directly with the Social Security Administration

regarding his benefits. Id.

        On October 4,2016,just shy of six months after the ALJ's February 16, 2016 decision

became final. Plaintiff requested the ALJ "reopen and reconsider the determination as to the

benefits date for good cause and that [the ALJ] make a finding that [Plaintiff] first filed for

disability insurance benefits in 1986." ECF No. 11-3 at 7. On December 6,2016, the ALJ

declined to reopen Plaintiffs application and issued a notice of dismissal to this effect. Id.

Plaintiff filed a written appeal to the Appeals Council with respect to the December 6, 2016

dismissal. ECF No. 26 at 3. The Appeals Council denied his request on August 27,2018. Id.

        On September 21,2018, Plaintiff filed the instant action. ECF No. 1. Plaintiff seeks to

vacate the December 6,2016 dismissal and amend the ALJ's February 16, 2016 decision to

reflect that Plaintiff first filed for his disability insurance benefits in April 1986 and that his

benefits be paid from that date. Id. at 18. On December 12, 2018,the Commissioner filed a

Motion to Dismiss for Lack of Subject Matter Jurisdiction. ECF Nos. 8-9. On December 26,

2018,Plaintiff filed a response in opposition and a Motion for Summary Judgment. ECF Nos.

16-17. The same day. Plaintiff also filed a Motion to Correct the Declaration of Janay Podraza.
ECF No. 18. On January 2,2019,the Commissioner filed a reply to Plaintiffs opposition and a

response to Plaintiffs Motion for Summary Judgment. ECF Nos. 20-22. On January 8, 2019,

the matter was referred to the Magistrate Judge. ECF No. 24. On June 13,2019,the Magistrate

Judge issued his R&R. ECF No. 26. On June 26,2019, Plaintiff filed his written objections.

ECF No. 27. On July 10, 2019, the Commissioner filed a response to the objections. ECF No.

28.


                                II. STANDARD OF REVIEW

       Under Rule 72(b)(3) of the Federal Rules of Civil Procedure, a district judge is required

to "determine de novo any part of the magistrate judge's disposition that has been properly

objected to." The de novo requirement means that a district court judge must give "fresh

consideration" to the objected-to portions of the magistrate judge's report and recommendation.

See Wilmer v. Cook, 774 F.2d 68, 73 (4th Cir. 1985); United States v. Raddatz, 447 U.S. 667,

675 (1980). "The district judge may accept, reject, or modify the recommended disposition;

receive further evidence; or recommit the matter to the magistrate judge with instructions." Fed.

R. Civ. P. 72(b)(3).

       A district court must review the relevant findings by the magistrate judge de novo when a

party objects to the magistrate judge's report and recommendation. 28 U.S.C. § 636(b)(1).

Objections made to the report must be made "with sufficient specificity so as reasonably to alert

the district court of the true ground of the objection." United States v. Midgette, 478 F.3d 616,

622 (4th Cir. 2007).     Objections must also respond to specific errors in the report and

recommendation because general or conclusory objections are not proper. See Orpiano v.

Johnson, 687 F.2d 44,47(4th Cir. 1982). General or conclusory objections are the equivalent of

a waiver. Id. Moreover,"a mere restatement of the arguments raised in the summary judgment

filings does not constitute an ^objection' for the purposes of district court review." Nichols v.
Colvin, 100 F. Supp. 3d 487, 497 (E.D. Va. 2015)(citing Abou-Hussein v. Mabus, No. 2:09-

1998,2010 WL 4340935, at *1 (D.S.C. Oct. 28,2010)).

                                         III. DISCUSSION

A. Objection to Magistrate Judge's Conclusion of Lack of Subject Matter Jurisdiction

       Plaintiffs main objection to the R&R is that he did not request the ALJ to reopen his

application and therefore the Court does not lack subject matter jurisdiction. ECF No. 27 at 2-6.

This is unfortunately directly contradicted by Plaintiffs own October 4,2016 request for

reconsideration to "reopen and reconsider the determination as to the benefits date for good

cause and that [the ALJ] making a finding that [Plaintiff] first filed for disability insurance

benefits in 1986." ECF No. 11-3 at 7.


       As the Magistrate Judge has stated,"the Court only has jurisdiction to review Plaintiffs

claim if it meets the following conditions:(1)the claim pertains to a final decision following a

hearing; and(2)the claim occurs within sixty days of that decision." ECF No. 26 at 5 (citing 42

U.S.C. § 405(g); Califano v. Sanders,430 U.S. 99, 108 (1977)). Plaintiff fails on both grounds.

       If the Court construes Plaintiffs complaint as an appeal ofthe ALJ's December 6, 2016

dismissal, then Plaintiffs action fails at step one. A "denial of a request to reopen a prior final

determination is not, in and of itself, a final decision" and therefore is not a cognizable claim.

See Young v. Bowen,858 F.2d 951,954(4th Cir. 1988)("[T]he Secretary's decision not to

reconsider a previously denied claim [is] not generally subject to judicial review unless that

denial impair[s] a constitutional interest.").

       On the other hand, ifthe Court reads Plaintiffs complaint in such a way that it requests a

change to the initial date he filed for disability insurance benefits, then his claim directly pertains

to the ALJ's February 16, 2016 decision, which found that Plaintiffs disability began April 1989



                                                  4
and first filed for benefits on September 18, 2007. See ECF No. 1 at 18. If that is the case, the

relevant ALJ decision occurred on February 16, 2016 and became final on April 5, 2016.

Plaintiff did not file a written objection to this decision until his request to reopen on October 4,

2016, nearly six months after the decision became final. Plaintiff did not file this action under

September 21, 2018,close to two and a half years after the ALJ's February 16, 2016 decision.

Plaintiff has clearly passed the statutory sixty-day period under 42 U.S.C. § 405(g). Plaintiff has

not articulated any possible reason to toll this period. As such, the Court agrees with the

Magistrate Judge's determination that the Court lacks subject matter jurisdiction over this action.

B. Remaining Objections

       Plaintiff also objects to the Magistrate Judge's dismissal of his Motion to Correct the

Declaration of Janay Pondraza. ECF No. 27 at 7. Because the Court lacks subject matter

jurisdiction, the Court agrees with the Magistrate Judge's conclusion that this Motion is moot.

       Based on a de novo review ofthe filings and the R&R,this Court determines that the

Magistrate Judge's recommendations and findings are proper. Wilmer, 774 F.2d at 73. The

R&R supports all factual findings and the Court finds Plaintiffs objections are without merit.

The Court does not find any legal errors in the Magistrate Judge's findings. Accordingly, the

Court concludes that Plaintiff raises no grounds which warrant this Court's departure from the

recommendations as stated in the Magistrate Judge's R&R.

                                        IV. CONCLUSION

          The Court has independently reviewed the filings in this case and Plaintiffs objections

to the R&R. Having done so, the Court finds that there is no meritorious reason to sustain

Plaintiffs objections. The findings and recommendations in the Magistrate Judge's R&R dated

May 24, 2019 are hereby ACCEPTED and ADOPTED. Specifically, the Commissioner's
Motion to Dismiss is GRANTED; Plaintiffs Motion for Summary Judgment is DENIED; and

Plaintiffs Motion to Correct is DENIED AS MOOT.


       In addition, the Court ADVISES Petitioner that he may appeal from this final Order by

forwarding a written notice of appeal to the Clerk of the United States District Court, United

States Courthouse, 600 Granby Street, Norfolk, Virginia 23510. The Clerk must receive this

written notice within sixty(60) days from this Order's date. The Court DIRECTS the Clerk to

send a copy of this Order to the parties.

       IT IS SO ORDERED.




Norfolk, Virginia                                             Raymond A.Jackson
August     2019                                               United States District Judge
